Citation Nr: 1205387	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-39 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2010, the Veteran withdrew his request for a hearing before a Veterans' Law Judge. 


FINDINGS OF FACT

1.  The Veteran did not have service with a unit in or near the demilitarized zone while stationed in Korea from June 1969 to January 1970 with the 7th Medical Battalion, 7th Infantry Division. 

2.  The Veteran did not have exposure to Agent Orange or other herbicide agents during his military service.

3.  The Veteran's type 2 diabetes mellitus is not related to service and there is no evidence of compensable type 2 diabetes mellitus within one year of service separation.


CONCLUSION OF LAW

Type 2 diabetes mellitus was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in October 2009 and November 2009, prior to the January 2010 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decisions, the statements of the case, and supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Veteran has not been provided notice of the amendment to 38 C.F.R. § 3.307 which added (a)(6)(iv) effective February 24, 2011.  However, the Board finds that the Veteran will not be prejudiced by this lack of notice because the new regulation is more beneficial.  Therefore, the Board finds that a remand to provide this notice is not required.

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the Collom and Carney Clinic and the Shreveport VA Medical Center.  

In this regard, the Board notes that VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in Korea as in the current appeal.  Specifically, VA's Adjudication Procedural Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that a request be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) (previously known as the U.S. Armed Services Center for Unit Records Research (CURR)) for verification of location of a Veteran's unit(s) if he alleges service along the demilitarized zone (DMZ) during the period of time outlined and was assigned to a unit not already identified by the Department of Defense as having served along the DMZ.  

In this regard, the Board finds that the RO took all steps required by the M21-1MR to verify the Veteran's alleged herbicide exposure.  Specifically, the record shows that the RO obtained the Veteran's service personnel records as well as contacted the National Personnel Records Center (NPRC) in June 2010 and JSRRC in May 2010 to obtain herbicide exposure information.  Moreover, in the June 2010 reply from the NPRC it was reported that they had no record of herbicide exposure.  Similarly, in the July 2010 reply from JSRRC it was reported that, while the Veteran was stationed in Korea from June 1969 to January 1970 with the 7th Medical Battalion, 7th Infantry Division, the 7th Medical Battalion was stationed at Camp Casey approximately thirteen miles from the demilitarized zone (DMZ) at that time.  Therefore, the Board finds that VA has no further duty to assist this Veteran in developing this part of his claim.

The record shows that the Veteran was not afforded a VA examination.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for almost forty years after his separation from active duty, the Board finds the lay statements from the Veteran and others regarding a nexus between a current disability and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the lay statements from the Veteran and others regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

In writings and personal hearing testimony, the Veteran and his representative contend that the claimant's type 2 diabetes mellitus was caused by his exposure to Agent Orange while stationed in Korea from June 1969 to January 1970 with the 7th Medical Battalion, 7th Infantry Division as a wireman because during this time he frequently had to drive out to the DMZ to check radios.  It is also claimed that he was exposed to Agent Orange because it was on the clothing of the solders that were treated at the 7th Medical Battalion who had been stationed on the DMZ.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

(a)(6)(iv)  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The list of diseases associated with exposure to certain herbicide agents is as follows: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The Federal Circuit has also held that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service connection under the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), the Board notes that service personnel records confirm the fact that the Veteran was stationed in Korea from June 1969 to January 1970 with the 7th Medical Battalion, 7th Infantry Division.  Therefore, the Board finds that the Veteran has met the first part of 38 C.F.R. § 3.307(a)(6)(iv) - he has verified service in Korea between April 1, 1968, and August 31, 1971.

However, as to the second part of 38 C.F.R. § 3.307(a)(6)(iv) (i.e., having "served . . . in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ"), the Board notes that the 7th Medical Battalion, 7th Infantry Division is not one of the specifically enumerated units that the M21-1MR lists as having been found by the Department of Defense as being in an area along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p).  

Moreover, as noted above, in June 2010 the NPRC notified the RO that they had no record of the Veteran having herbicide exposure.  Furthermore, in July 2010, JSRRC notified the RO that, while the Veteran was stationed in Korea from June 1969 to January 1970 with the 7th Medical Battalion, 7th Infantry Division, the 7th Medical Battalion was stationed at Camp Casey approximately thirteen miles from the DMZ. 

As to the Veteran's claims regarding driving to the DMZ to check radios while serving with the 7th Medical Battalion and being near solders that were treated at the 7th Medical Battalion who had been stationed on the DMZ, the Board notes that 38 C.F.R. § 3.307(a)(6)(iv) specifically states that a Department of Defense finding is required for its application ("as determined by the Department of Defense").  Therefore, the Board find that his lay claims do not have any probative value when deciding if his claim meets the 38 C.F.R. § 3.307(a)(6)(iv) criteria.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

In summary, despite the Veteran's verified service in Korea from June 1969 to January 1970 with the 7th Medical Battalion, 7th Infantry Division, the Board nonetheless finds his service was not in or near the Korean DMZ because of the information provided to the Board by the M21-1MR, the NPRC, and JSRRC.  38 C.F.R. § 3.307(a)(6)(iv).  Accordingly, the Board finds that his active duty service does not meet the criteria for the second part of 38 C.F.R. § 3.307(a)(6)(iv).  

Therefore, because the Veteran has also never claimed that he stepped foot in the Republic of Vietnam during the Vietnam Era and the record does not show such service, the Board finds that he is not entitled to the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e).  Accordingly, the claim of service connection for type 2 diabetes mellitus must be denied on a presumptive basis.  

Given the above, the Board will next consider whether the Veteran is entitled to service connection for type 2 diabetes mellitus on a direct basis.  See Combee, supra.

As to service incurrence under 38 C.F.R. § 3.303(a), as noted above, service personnel records confirmed that the Veteran was stationed in Korea from June 1969 to January 1970 with the 7th Medical Battalion, 7th Infantry Division, his occupational specialty at that time was wireman, and his principal duty at that time of "Fld Swbd Op (forward switchboard operator).  JSRRC also confirmed that the 7th Medical Battalion was stationed at Camp Casey approximately thirteen miles from the DMZ.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as driving to the DMZ to check radios, seeing spraying of what he believed was a herbicide, and he is competent to report that a doctor told him of a diagnosis of diabetes while on active duty even though it is not documented in the service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  He is not competent to diagnose himself with diabetes.

However, neither the Veteran nor his representative are competent to say what the the claimant saw sprayed was Agent Orange because such a finding requires special training and equipment that the claimant did not have while on active duty.  Id.  In fact, the Veteran testified that he did not even know that Agent Orange was being used in Korea until he returned home.  Moreover, his representative is not competent to say what the Veteran saw at that time because he was not present at that time.  Id.  

Additionally, the Board notes that the Veteran's service treatment records, including the December 1969 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of type 2 diabetes mellitus.  In fact, when examined in December 1969 it was specifically noted that his clinical evaluation was normal.  Similarly, it was reported that his sugar was negative on his urinalysis.  Furthermore, the Board finds more compelling the service treatment records which are negative for complaints, diagnoses, or treatment for type 2 diabetes mellitus, than the lay claims by the Veteran and others found in the record that he may have had problems with symptoms of type 2 diabetes mellitus while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that entitlement to service connection for type 2 diabetes mellitus based on in-service incurrence must be denied despite the fact that the Veteran served in Korea from June 1969 to January 1970 with the 7th Medical Battalion, 7th Infantry Division as a wireman.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the record does not show the Veteran being diagnosed with type 2 diabetes mellitus in the first post-service year.  In fact, the record does not show his being diagnosed with type 2 diabetes mellitus until 2009 - almost forty years after his separation from active duty.  Accordingly, entitlement to service connection for type 2 diabetes mellitus on a presumptive basis must also be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1970 and the first complaints and/or treatment for type 2 diabetes mellitus in 2009 to be compelling evidence against finding continuity.  Put another way, the almost forty year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of type 2 diabetes mellitus since service even if not documented in his medical records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he can see.  Id. However, upon review of the claims file, the Board finds that these assertions that the appellant has had his type 2 diabetes mellitus since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service medical records including the December 1969 separation examination.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for almost four decades following his separation from active duty, than the Veteran's and his representative's claims which are incredible.  Therefore, entitlement to service connection for type 2 diabetes mellitus based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current type 2 diabetes mellitus and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the claims from the Veteran and his representative regarding the claimant's type 2 diabetes mellitus being caused by his military service to include exposure to herbicides, the Board finds that the diagnosis of type 2 diabetes mellitus may not be made by a lay person because special medical training is required to diagnose it.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board finds that the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his type 2 diabetes mellitus was caused by service are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current type 2 diabetes mellitus and an established injury, disease, or event of service origin including his claimed herbicide exposure.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.  Therefore, the Board also finds that service connection for type 2 diabetes mellitus is not warranted based on the initial documentation of the disability after service.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for type 2 diabetes mellitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


